              Case 2:19-cv-00664-BJR Document 38 Filed 05/27/20 Page 1 of 2




 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                                 )
 9   LEON VILLARREAL, an individual ,            )
                                                 )         CASE NO. 2:19-cv-00664-BJR
10                         Plaintiff,            )
                                                 )
11                  v.                           )         ORDER GRANTING JOINT
                                                 )         STIPULATED MOTION FOR NEW
12   ANNA MCCULLY, individually and on           )         TRIAL DATE AND CONTINUANCE OF
     Behalf of the marital community of          )         TRIAL-RELATED DEADLINES
13   John/Jane Does MCCULLY and ANNA             )
     MCCULLY; and RYAN WOODRUM,                  )
14   Individually and on behalf of the marital   )
15   Community of JOHN/JANE DOE                  )
     WOODRUM and RYAN WOODRUM,                   )
16                                               )
                           Defendants.           )
17

18          The Court is in receipt of the parties’ Joint Stipulated Motion for New Trial Date and
19
     Continuance of Trial-Related Deadlines. Dkt. No. 37. The Court hereby GRANTS the motion
20
     and reschedules the deadlines as provided below.
21
            Motions in Limine                            December 21, 2020
22

23          Joint Pretrial Statement                     December 28, 2020

24          Pretrial Conference                          January 11, 2021 at 11:00 AM in
                                                         Courtroom 16106 before Judge Barbara
25                                                       J. Rothstein
                                                     1
       Case 2:19-cv-00664-BJR Document 38 Filed 05/27/20 Page 2 of 2




 1   Trial                                   January 25, 2021 at 09:00 AM in
 2                                           Courtroom 16106 before Judge Barbara
                                             J. Rothstein
 3

 4   SO ORDERED.
 5   DATED this 27th day of May, 2020.
 6

 7                                             _______________________________
                                               BARBARA J. ROTHSTEIN
 8                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
                                         2
